Bartol, J.,
delivered the opinion of this court.
This action was instituted against the appellees alone, upon a bond executed by them, together with Robert Gray and Henry C. Brace, who were joint obligors with the defendants, and there is nothing in the declaration to account for the omission to join the other co-obligors.
This defect is fatal on demurrer, as will appear by reference to the authorities cited by the appellees on the first point stated in their brief.
It is not necessary to express any opinion upon the other questions presented in the record.

Judgment affirmed